Case 7:21-cv-01258-VB Document 32 Filed 04/15/21 Page 1of1

  
     

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK ELECTRG 0 < FELED):

poche
DATE bcl..

 

 

 

JOSEPH RABADI,
Plaintiff,
Vv.

CITY OF YONKERS, MIRIAM E. ROCAK, in ORDER
her official capacity as district attorney for :
Westchester County, COUNTY AUTO & 21 CV 1258 (VB)
COMMERCIAL TOWING NORTH, INC.,
BRIAN BENDISH,

Defendants.

---- --- ---X

 

The Court conducted a status conference today for the purpose of addressing plaintiff's
motion for a writ of replevin and defendants’ responses thereto, at which counsel for all parties
appeared by telephone.

Accordingly, it is HEREBY ORDERED:

1. Plaintiff’s application to file a second amended complaint is GRANTED.
Plaintiff shall file his second amended complaint by April 23, 2021.

2. Defendants’ deadline to answer, move, or otherwise respond to the first amended
complaint is STAYED pending the filing of the second amended complaint.

3. Defendants shall answer, move, or otherwise responded to the second amended
complaint by May 7, 2021.

4. By April 22, 2021, Mr. McCormick shall write a letter to the Court explaining
what efforts the parties have made regarding the return of plaintiffs vehicle and to settle this
case.

5, In light of the first amended complaint, defendant Rocah’s motion to dismiss the
complaint is DENIED AS MOOT. The Clerk is directed to terminate the motion. (Doc. #18).

Dated: April 15, 2021 (
White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
